UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN ALVAREZ, ET AL.,

                              Plaintiffs,
                                                                             ORDER
                       -against-                                        16 Civ. 5779 (ER)

 SCHNIPPER RESTAURANTS LLC, ET AL.,

                              Defendants.



RAMOS, D.J.:
         On March 5, 2018, the Court stayed this case pending mediation. Doc. 91. The parties

then requested that the stay be extended until September 14, 2018. Doc. 97. That date has since

passed. The Clerk of Court is respectfully directed to terminate the stay in this action.

         It is SO ORDERED.

Dated:     April 6, 2020
           New York, New York


                                                             _____________________________
                                                                    Edgardo Ramos, U.S.D.J.
